RAWLS, Judge.
By collateral attack appellant seeks to vacate judgment and sentence entered by the Circuit Court of Volusia County on October 14, 1964, wherein he was sentenced to life imprisonment for the murder of one Robert Lewis.
Appellant alleges: That he was threatened by Robert Lewis, arrested without a warrant, was not told of his right to counsel during arrest, was constantly questioned by officers, was not assisted competently by counsel as required by law, and the court failed to have a knife allegedly possessed by the deceased brought into court as an exhibit to corroborate his defense of self defense. This Court has examined the transcript of the trial proceedings in this cause, same having been filed in Case No. 1-198. The allegations pertaining to evidentiary matters were properly resolved in the trial of the cause by the jury and have no relevancy in this post-conviction proceeding. House v. State, 199 So.2d 134 (Fla.App.1st 1967).
Appellant’s claim that counsel did not competently assist him is a bald allegation without any showing of facts to substantiate same and does not entitle appellant to an evidentiary hearing. State v. Barton, 194 So.2d 241 (Fla.1967).
Other allegations made by appellant are conclusively negated by the transcript of record in this cause.
Affirmed.
JOHNSON, C. J., and SPECTOR, J., concur.